EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors India Globalization Capital, Inc. We hereby consent to the incorporation by reference to Amendment No. 1 to the Registration Statement on Form S-3 ofIndia Globalization Capital, Inc. of our report on the financial statements of India Globalization Capital, Inc. for the fiscal years that ended on March 31, 2013 and March 31, 2014. We also consent to the reference to our Firm under the caption ''Experts'' in such Prospectus. /s/ AJSH & Co. AJSH & Co. Delhi, India Chennai, India March 3 , 2015
